Citation Nr: 0008601	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This case came to the Board of Veterans' Appeals (Board) from 
an April 1997 RO decision which denied service connection for 
bilateral hearing loss.  In a May 1999 decision, the Board 
denied the claim.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a December 1999 joint motion, 
the parties (the appellant and the VA Secretary) requested 
that the Court vacate the Board decision and remand the case.  
By a December 1999 order, the Court granted the joint motion.  
The case was subsequently returned to the Board, and in March 
2000 the veteran's attorney submitted a written statement to 
the Board.  


REMAND

In the judgment of the Board, the joint motion and Court 
order require additional development of the evidence.  

The veteran served on active duty in the Army from 1943 to 
1945.  His service medical records are unavailable and 
presumed destroyed.  The joint motion requires that the 
veteran be advised of alternate types of evidence he may 
submit, and such should be accomplished by the RO.  

The earliest medical records currently in the claims folder, 
concerning any ailment, are dated in 1995, and the first 
medical evidence of hearing loss is in VA medical records 
from 1996, over half a century after service.  In support of 
his claim, the veteran submitted two brief private medical 
statements (written on prescription forms) dated in May 1997.  
One is from Michael C. Bell, M.D. of Bell, Froman, Orsini & 
Associates.  The other is from Daniel M. Bubenheim, M.D. of 
Primary Care West.  Dr. Bell said the veteran's World War II 
noise exposure most likely was a factor in his hearing loss, 
along with presbycusis [hearing loss due to the aging 
process].  Dr. Bubenheim said the veteran's hearing loss 
could have been caused by intense noise exposure in service, 
and added that the veteran was subject to concussion while 
serving with the artillery.  At a September 1998 VA 
examination, it was noted, in part, that the veteran's 
hearing loss was first shown 51 years after service, that he 
had a current audiometric profile similar to other elderly 
men who had never been exposed to intense noise for an 
extended period, and that it would be purely speculative to 
attribute current hearing loss to reported noise exposure in 
service rather than to the aging process.  The VA examiner 
commented that verification of hearing loss shortly after the 
veteran's 1945 service discharge would bolster his claim.  

As noted, there are no medical records on file dated during 
service or for half a century later.  Undoubtedly the veteran 
saw doctors over the years for various ailments, and he may 
well have had general physical examinations which could shed 
light on the presence or absence of hearing loss during the 
lengthy time span.  In the judgment of the Board, an effort 
should be made to obtain such records.  Any additional 
records from Drs. Bell and Bubenheim (who have only provided 
brief statements on prescription forms) should be secured.  

The joint motion and Court order also direct that the Board 
determine whether the veteran is a combat veteran and further 
explain the applicability of 38 U.S.C.A. § 1154(b) concerning 
claims for service connection by combat veterans.  Available 
service personnel records, consisting of a discharge document 
and separation qualification record, indicate that the 
veteran performed duties of a wire and telephone operator 
with an Army field artillery battalion which participated in 
various campaigns in Europe.  The discharge document lists 
various campaign decorations "w/5 Bronze Stars." The 
December 1999 joint motion makes repeated reference to the 
Bronze Stars, and the March 2000 statement from the veteran's 
attorney asserts such were received for service and valor.  
The Board notes that the Bronze Star Medal may be given for 
either valor or meritorious achievement; but it does not 
appear the veteran was given such medal.  Bronze Service 
Stars are a different decoration, denoting participation in a 
campaign but not combat exposure.  It appears that the 
veteran's Bronze Stars were in the latter category, but this 
may be clarified on remand.  Any existing service personnel 
records, which might show combat participation, should also 
be obtained.  

As to the effect of 38 U.S.C.A. § 1154(b) on claims for 
service connection for combat veterans, in a recent precedent 
opinion the Court noted that while this law helps a combat 
veteran establish the element of incurrence of an injury in 
service, it has no affect on establishing the elements of a 
current disability and of a medical nexus between a current 
disability and service.  A service connection claim is to be 
denied if the preponderance of the evidence is against a 
nexus between a current disability and service, even in the 
case of a combat veteran.  Kessel v. West, 12 Vet. App. 9 
(1999).  This precedent opinion is applicable to the instant 
case, even assuming the veteran is found to be a combat 
veteran.  

In view of the foregoing, the case is remanded to the RO for 
the following action: 

1.  The RO should advise the veteran of 
alternate types of evidence he may 
submit, regarding claimed hearing loss in 
service, in light of the absence of his 
service medical records.  

The RO should also ask the veteran 
whether he asserts he was awarded Bronze 
Star Medals (as opposed to Bronze Service 
Stars for campaigns), and if he does, he 
should submit any citations he received 
for the medals.  

2.  The RO should contact the service 
department and request copies of any 
existing service personnel records of the 
veteran, including those which show 
decorations awarded and any other 
evidence of combat.  

3.  The RO should obtain complete 
verbatim copies of all of the veteran's 
medical records (including initial 
medical histories, etc.) from Drs. Bell 
and Bubenheim.  

4.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
general medical examinations (employment 
physicals, insurance physicals, family 
doctor physicals, etc.) since his 
discharge from service in 1945.  The RO 
should obtain copies of the related 
records which should then be reviewed for 
evidence of hearing loss over the years 
since service.  

The RO should also have the veteran 
identify any specific VA or non-VA 
treatment for hearing loss since 1998, 
and the RO should obtain copies of the 
related medical records.  

5.  On remand, the veteran and his 
representative may submit any other 
evidence and argument in support of the 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

6.  After all indicated development, the 
RO should review the claim for service 
connection for hearing loss.  This should 
include a determination of whether the 
veteran participated in combat, 
warranting application of 38 U.S.C.A. 
§ 1154(b) (as interpreted by Kessel, 
supra, or later Court precedent 
decisions).  

7.  If the claim is denied, the veteran 
and his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


